DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2. This is in response to the amendments filed on 02/03/2021. Claims 1-15 have been amended. Claims 1-15 are currently pending and have been considered below.

Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 3/26/2021 in response to an Examiner Initiated Interview with  Jason Jung on 3/25/2021.

Please amend only claims 1-5 and 9-13 as follows:


1.    (Currently Amended) A method of operating a first electronic device, the method comprising:

receiving a request for data stored in the first electronic device from a second electronic device;
wherein the obt aining of the first key comprises: configuring the first key for the da ta in response to the request;
receiving a second key obtained by the second electronic device from the second electronic device;
transmitting first data in which the data is locked using the first key and the second key, to the second electronic device; and
in response to identifying that a first event for unlocking the first data ha s occurred at the second electronic device, transmitting the first key to the second electronic device based on
whether the first event is approved by the first electronic device such that the second electronic device
unlocks the first data using the first key and the second key.


2.    (Currently Amended) The method of claim 1, further comprising:
	receiving a request for the data stored in the first electronic device from a third electronic
device and receiving a third key obtained by the third electronic device from the third electronic device;
	transmitting second data in which the data is locked using the first key and the third key to the third electronic device; and
	in response to identifying that a second event for unlocking the second data ha s occurred at the third electronic device,	transmitting the first key to the third electronic device based on whether the second event is approved by the first electronic device such that the third electronic device unlocks the first data using the first key and the third key.


3.    (Currently Amended) The method of claim 1, wherein the transmitting of the first key to the second electronic device comprises determining identifying whether to approve the first event based on at least one of a time and a place in which the first event ha s occurred.


4.    (Cancelled)


5.    (Currently Amended) The method of claim 1, further comprising, when the first event is an event in which the second electronic device retransmits the first data to a fourth electronic device, transmitting the first key to the fourth electronic device based on whether a third event is approved by the first electronic device in response to identifying that the third event for unlocking the first data ha s occurred at the fourth electronic device.



9. (Currently Amended) An electronic device comprising:

a memory;
 a communication module; and a processor, configured to:
	receive, via the communication module, a request for data stored in the memory from a 	second electronic device,

receive a second key obtained by the second electronic device from the second electronic device,
	transmitting, via the communication module, the first data in which the data is locked using the first key and the second key, to the second electronic device, and
	in response to identifying that a first event for unlocking the first data is received ha s occurred at the second electronic device, transmit, via the communication module, the first key to the second electronic device based on whether the first event is approved by the first electronic device such that the second electronic device unlocks the first data using the first key and the second key, 
wherein the processor is configured to configure the first key for the data in response to the request.


10. (Currently Amended) The electronic device of claim 9, wherein the processor is further configured to:

receive a request for the data stored in the first electronic device from a third electronic device and receive a third key obtained bv the third electronic device from the third electronic device,
	transmits second data in which the data is locked using the first key and the third key, to the third electronic device, and
	in response to identifying that a second event for unlocking the second dataha s occurred at the third electronic device, transmit the first key to the third electronic device based on whether the second event is approved by the first electronic device such that the third electronic device unlocks the first data using the first key and the third key.


11.    (Currently Amended) The electronic device of claim 9, wherein the processor is configured to identify whether to approve the first event based on at least one of a  time and place in which the first event ha s occurred.


12.  (Cancelled)

13.    (Currently Amended) The electronic device of claim 9, wherein the processor is further configured to: when the first event is an event in which the second electronic device retransmits the first data to a fourth electronic device, transmits the first key to the fourth electronic device based on whether a third event is approved by the first electronic device in response to identifying that the third event for unlocking the first data ha s occurred 



Allowable Subject Matter
4.    Claims 1 -3, 5-11, and 13-15 are allowed as amended.

5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature whereby in response to identifying that a first event for unlocking the first data has occurred at the second electronic device, transmitting the first key to the second electronic device based on whether the first event is approved by the first electronic device such that the second electronic device unlocks the first data using the first key and the second key.  The closest prior art being "Martin" (US 20060010323 A1), “Yoon” US 20150324605 A1, and newly cited “Yu” (US 20180302786 A1). Martin discloses a method is provided by which private data are stored in a repository so that the information is inaccessible even to the owner of the repository. The repository facilitates providing access to the information to arbitrary users. The data are protected by being stored in encrypted form, the encryption taking place on the user's system using public key encryption.  Yoon discloses a method of a first device and an electronic device are provided. The method includes receiving a request signal related to contents stored in the first device from a second device communicatively coupled to the first device; transmitting the contents to the second device in response to the request signal, wherein the contents are security applied contents; and releasing the security of the contents by authenticating a user related to the contents. Newly cited art Yu discloses a method for protecting private information that includes first displaying, by a terminal device, a first interface after unlocking when detecting an unlock operation, where the first interface is an interface last displayed before the terminal device locks a screen; and when detecting a special unlock operation, first displaying, by the terminal device, a second interface after unlocking, where the special unlock operation includes a 

6. What is missing from the prior art of record is a a method and device for identifying that a first event for unlocking the first data is received has occurred at the second electronic device, transmit, via the communication module, the first key to the second electronic device based on whether the first event is approved by the first electronic device such that the second electronic device unlocks the first data using the first key and the second key, wherein the processor is configured to configure the first key for the data in response to the request.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1 and 9. Therefore claims 1 and 9 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1 and 9 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491